DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (2008/0295726) and Douglas et al. (2017/0061811).  
Cooper teaches a power system and method for a locomotive (Fig. 1) comprising: an engine (12); an alternator (14) coupled to the engine; an electrical system (i.e. 26, 24, 18, 16) that is electrically powered by the alternator; 
an auxiliary load (inside 26) electrically connected to the electrical system; 
a battery (16) electrically connected to the electrical system; and 
a battery management system electrically connected to the battery and configured to monitor the battery and provide power to the auxiliary load and not the primary load when the engine is off and an at least one battery condition is met (i.e. battery having charge greater than threshold to start engine; and when the engine is off the primary load doesn’t need power); 
wherein the battery management system is in communication with a back office to provide information on the at least one battery condition (to operator or maintenance personnel). ([0010]-[0014], [0023])
	Cooper fails to explicitly teach the primary load that is configured to provide the primary motive power for the locomotive.  
Douglas teaches a similar power system for a locomotive (Fig. 1) to that of Cooper.  Douglas teaches a locomotive electrical system with an engine (102), generator (107) and a primary load (103) in the form of a traction motor that provides the primary motive power for the locomotive.  The traction motor would be powered when the engine is on or in an active state.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Douglas’ primary load into Cooper’s invention to provide mobility, control speed and for maintenance purposes.
3.	Claim 2, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (2008/0295726) and Douglas et al. (2017/0061811) as applied to claims 1 and 12 above, and further in view of Sheffield et al. (2020/0331352).  
Regarding claims 2 and 13, Cooper and Douglas fail to explicitly teach the auxiliary load electrically connected to the electrical system via Power over Ethernet.  Sheffield teaches a similar vehicle power distribution system to that of Cooper.  Sheffield teaches auxiliary loads being electrically connected to the electrical system via Power over Ethernet ([0033]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect auxiliary loads in Cooper’s vehicle system to the electrical system via Power over Ethernet to allow for power and data to be transmitted simultaneously and using less wires/space.
Regarding claims 10 and 14, Cooper teaches the battery being a rechargeable battery but fails to explicitly teach it being a lithium-ion battery.  The Examiner takes Official Notice that lithium-ion batteries are known to be used as a rechargeable battery.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a lithium-ion battery into Cooper’s invention for the batteries used, since it involves a mere simple substitution of one type of battery for another to perform the same function of being a rechargeable battery, and would allow for quicker discharging of the battery.
4.	Claims 3-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (2008/0295726), Douglas et al. (2017/0061811), and Sheffield et al. (2020/0331352) as applied to claims 1, 2, and 12-14 above, and further in view of Meltser et al. (AU 2015200120 A1).  Cooper, Douglas, and Sheffield teach the system and method as described above.  
Regarding claims 3, 4, 15, and 16, Cooper, Douglas, and Sheffield fail to explicitly teach the first and second auxiliary loads.  Meltser teaches a similar locomotive power system to that of Cooper.  Meltser teaches first and second auxiliary loads comprising lights, a heater, air conditioner, cooling fans, etc. ([0027], [0028])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Meltser’s first and second auxiliary loads into Cooper’s invention, since they both teach loads in the same field of invention and Meltser’s loads would allow for the ability to see (lights) and control the temperature throughout the system.
Regarding claims 5 and 17, Cooper teaches the idea of restarting the engine when the battery condition isn’t met ([0023]).  However, Cooper fails to explicitly teach having an AESS system connected to the engine and the battery management system.  Meltser teaches the locomotive comprising an AESS system connected to the engine and the battery management system, which is configured to restart the engine when the at least one battery condition is not met (i.e. the battery SOC is below threshold needed to restart the engine; [0053]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement an AESS system into Cooper’s invention, since it would allow for the battery to never discharge too much to not be able to start the engine when needed.
Regarding claims 6, 7, and 18, Cooper teaches the one battery condition being the battery state of charge being above a minimum threshold sufficient to restart the locomotive engine. ([0023])
Regarding claims 8 and 9, Cooper teaches the battery is a first battery (21), further comprising: a second battery (22) electrically connected to the electrical system and the battery management system; and wherein the battery management system is configured to monitor the second battery and provide power to the second auxiliary load from the second battery when the engine is off and the at least one battery condition is met (if there is enough charge remaining; [0013]).
5.	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (2008/0295726), Douglas et al. (2017/0061811), Sheffield et al. (2020/0331352), and Meltser et al. (AU 2015200120 A1) as applied to claims 1, 12-14, and 16-18 above, and further in view of Nahle et al. (2020/0334989).  Cooper, Douglas, Sheffield, and Meltser teach the power system and method as described above.  Cooper also teaches a modem to allow data to be collected from the locomotive and transferred to an offboard facility when the engine is off ([0023]).  Cooper, Douglas, Sheffield, and Meltser fail to explicitly teach the processor and antenna as claimed.  Nahle teaches a similar vehicle system to that of Cooper.  Nahle teaches a battery management system including a processor configured to monitor the battery temperature and pressure, and at least one antenna configured to collect the locomotive position and a GPS location; and a modem to allow data to be collected and transferred to an offboard facility. ([0024])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Nahle’s processor, antenna, and modem into Cooper’s invention to be able to collect the information and share it with owners/operators of the locomotive remotely.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
4-22-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836